Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
When considered as a whole and in light of the specification, claims 1-21 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance:

As to independent claims 1:
The closest prior art of Johnson et al. (US7412533, Johnson) shows a computer-implemented method of facilitating communication between a presenter of a multimedia presentation and audience members of the presentation, the computer-implemented method comprising: 
providing a presenter interface to a wireless handheld presenter device via a network (fig. 1B, English speaking clients), the presenter interface including flow control commands that allow the presenter to control movement and flow of the multimedia presentation (col. 7, l. 61 to col. 8, l. 4; col. 4, l. 63-67; col. 6, l. 39-45) (e.g., an English speaking client may see the presentation in a specific web browser, web browsers are known to have back and forward buttons to allow a user to issue flow control commands; further, during the presentation and through the browser, an audience member may request access to the microphone or control the pace of the presentation); 
providing a presentation interface (e.g., leader specific presentation application) including flow control commands that allow the presenter to control movement and flow of the multimedia presentation  (e.g., leader station), for the multimedia presentation to a presentation device via the network (col. 8, l. 5-28) (e.g., leader stations 92: one or more presentation leader stations that provide the leader of a presentation with the ability to control the content of the presentation).

sending, by the server, the electronic pointer to the presentation device, wherein the sending the electronic pointer is responsive to the activation of the electronic pointer, and 
wherein a first position of the electronic pointer corresponds to a pointer position on the screen of the wireless handheld presenter device; and 
sending, by the server, a second position of the electronic pointer to the presentation device, 
wherein the sending of the second position of the electronic pointer is in response to receiving a communication that the wireless handheld presenter device has been reoriented in direction or location in space.
In the same field of invention, Sakai (US20160350059) teaches: providing synchronized image display on independent processing devices. Sakai further teaches: 
activating, by the server, an electronic pointer in response to receiving an input on a screen of the wireless handheld presenter device; (¶ [0145], [0061]) (e.g., displaying cursors on display 60, AKA, the presentation device, and a user A’s device; if there is a variation in the shared area of any information processing device, the variation is reflected in the shared areas of the other information processing devices), and 
wherein a first position of the electronic pointer corresponds to a pointer position on the screen of the wireless handheld presenter device; and wherein the sending of the second position of the electronic pointer is in response to receiving a communication that the wireless handheld presenter device has been reoriented in direction or location in space (¶ [0150], [0145], [0061]) (e.g., joining session upon determining that user is present at specific location; moving a cursor in the shared area is reflected in the shared areas of the other information processing devices; the cursor from a user A’s 
However, neither Johnson nor Sakai teach:
sending, by the server, the electronic pointer to the presentation device, wherein the sending the electronic pointer is responsive to the activation of the electronic pointer;
sending, by the server, a second position of the electronic pointer to the presentation device.
Independent claim 9 is drawn to similar subject matter as claim 1, and is therefore found allowable over the art of record for the same reasons.
Independent claim 17 is drawn to similar subject matter as claim 1, with the exception that claim 17 is drawn to a server, and is therefore found allowable over the art of record for the same reasons.

As to dependent claims 2-8, 10-16, 18-21:
These claims are dependent upon allowable claims 1, 9, 17, respectively, and thus are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        11/8/2021